Citation Nr: 9905104	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-18 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to tobacco use.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal was docketed at the Board in 1998.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
appellant's claim for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
whether she has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the appellant has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claim for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
well grounded.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

The official death certificate reflects that the immediate 
cause of the veteran's death, in July 1997 at the age of 65, 
was metastatic small cell carcinoma of the lung.  At the time 
of the veteran's death, service connection was in effect for 
prostatitis and ureteral stenosis, postoperative status, 
rated as 40 percent disabling; lumbosacral strain, rated as 
10 percent disabling; and appendectomy scar, rated 
noncompensable.  The appellant neither contends, nor does the 
evidence reflect, that any of the veteran's service-connected 
disabilities played any role in his death.

The appellant asserts that the veteran's fatal lung cancer 
was caused by smoking which the veteran either began in 
service or shortly after his discharge therefrom.  In this 
regard, service medical records are silent for any reference 
to either lung cancer or smoking.  Subsequent to service, a 
report pertaining to the veteran's treatment in 1974 by 
Donald R. Olson, M.D., reflects that the veteran "use[d] 
tobacco moderately".  The veteran was assessed as having 
lung cancer in 1997 and a June 1997 clinical report from S. 
Brian Kim, M.D., reflects that the veteran had smoked "two 
packs [of cigarettes] a day for over 40 years."  A report 
pertaining to the veteran's terminal period of 
hospitalization reflects that he was admitted on July 10, 
1997, with gastrointestinal bleeding and lung cancer, and 
that he died the following day.  A December 1997 statement 
from S. L. Bennoch, M.D., reflects the physician's opinion 
that the veteran's smoking "was the etiology for his lung 
cancer."   

In considering the appellant's claim for service connection 
for the cause of the veteran's death, the Board is 
constrained at the outset to point out that the veteran's 
lung cancer was initially assessed many years after his 
discharge from service, which consideration precludes any 
notion of according presumptive service connection for such 
pathology pursuant to the provisions of 38 U.S.C.A. §§ 1110, 
1112 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 (1998).  As to 
the appellant's contention that the veteran's fatal lung 
cancer was caused by smoking which the veteran either began 
in service or shortly after his discharge therefrom, the 
Board is cognizant of several lay statements which were 
received at the RO in August 1997.  Two of the lay statements 
indicate that the veteran was seen to be smoking shortly 
after his discharge from service.  A third lay statement, 
from the veteran's sister, suggests that the veteran may have 
begun to smoke in service, i.e., the veteran "did not smoke 
until he was drafted into the" service.  However, ignoring 
the consideration that service medical records (as noted 
above) make no reference to the veteran's having smoked in 
service, the lay statement from the veteran's sister is 
insufficient to ascertain that he in fact began to smoke in 
service, inasmuch as she is, as a lay person, only competent 
to testify (and she gives no indication of having been so 
present) as to that which she personally observed.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  In any event, even if the 
veteran's smoking did begin in service and notwithstanding 
that service connection for the cause of the veteran's death 
due to tobacco use in service might be granted in accordance 
with O.G.C. Prec. Op. 2-93 (January 13, 1993), the existence 
of such authority provides no basis to award such benefit 
inasmuch as there is no evidence relating the veteran's fatal 
lung cancer to service-related smoking.  Finally, while the 
benefit sought on appeal is also authorized in accordance 
with recently enacted Public Law No. 105-206 (to be codified 
at 38 U.S.C. § 1103), such legislation only pertains to 
claims file after June 9, 1998, and the appellant's claim was 
filed in August 1997.  Given the foregoing, then, and 
inasmuch as lung cancer was the lone disease implicated in 
the veteran's death, a plausible claim for service connection 
for the cause of the veteran's death, to include as secondary 
to tobacco use, is not presented.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Therefore, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the appellant's claim on a ground different from that of 
the RO, the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the appellant greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection for the cause of the veteran's death, to include 
as secondary to tobacco use, the Board is of the opinion that 
its discussion above bearing on such issue is sufficient to 
inform the appellant of the elements necessary to complete 
her application for a claim for such benefit.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).




ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

